Citation Nr: 0704410	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-23 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether payment of the veteran's disability compensation 
benefits were properly reduced to half the rate of 
compensation payment under 38 U.S.C.A. § 1114(a) (West 2002) 
due to his incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1982 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Milwaukee, Wisconsin, that determined that the 
veteran's disability compensation benefits should be reduced 
due to his incarceration.  


FINDING OF FACT

The veteran has been incarcerated for conviction of a felony 
since December 10, 2001; his combined service connected 
disability rating his 10 percent and his compensation 
benefits were reduced by half effective February 8, 2002, the 
61st day following incarceration.


CONCLUSION OF LAW

The criteria for restoration of payment of the veteran's 
disability compensation benefits from half the rate of 
compensation payment under 38 U.S.C.A. § 1114(a) have not 
been met.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 
3.665(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  


I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

In the instant appeal there is no dispute as to the relevant 
facts and the law is controlling.  Because the law, and not 
the evidence, is dispositive of this claim, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Furthermore, the issue here does not arise from the receipt 
of a "substantially complete application" from the veteran 
under 38 U.S.C.A. § 5103(a), but rather, arises by action of 
law under 38 U.S.C.A. § 5313, which requires a reduction of 
benefits for certain incarcerated veterans.  Thus, the VCAA 
is not applicable to this appeal, and further discussion of 
compliance with the VCAA is not required.

As there is no information or evidence which might be 
developed which could change the operation of the statute, 
and only legal issues are involved, VA has no obligation 
under the VCAA, or regulations implementing the VCAA, to 
assist the veteran to develop evidence in this matter.  Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to 
assist under the VCAA is not applicable to a matter of 
statutory interpretation).

However, 38 C.F.R. § 3.665(a) requires VA to notify the 
veteran that his benefits are subject to reduction due to his 
incarceration, of the rights of the person's dependents to an 
apportionment while the person is incarcerated, and the 
conditions under which payments to the person may be resumed 
upon release from incarceration.  A VA letter issued in July 
2002 clearly provided this information.  The RO also 
explained that compensation could be restored to the full 
rate as of the date of release from prison provided notice is 
received within one year of release; otherwise, benefits 
cannot be paid prior to the date of receipt of the notice of 
release.

According to 38 C.F.R. § 3.103(b)(2), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken. The RO issued a letter in July 
2002 which informed the veteran of a proposal to reduce his 
disability compensation due to his incarceration after a 
period of 60 days.  This letter also provided the veteran 
with a VA form that informed him of his appellate rights, to 
include a hearing before VA.  In addition, the RO issued a 
letter in April 2003 which also advised the veteran of a 60 
day period in which he could submit new evidence showing that 
VA should not take the proposed action.  Based on this 
evidence, VA has met the requirements for notification under 
38 C.F.R. § 3.103.  

The provisions of 38 U.S.C.A. § 5313 and the implementing 
regulation, 38 C.F.R. § 3.665, create a limitation on payment 
of compensation to persons incarcerated for conviction of a 
felony.  The law provides, in relevant part that any person 
entitled to compensation who is incarcerated in a local, 
state, or Federal penal institution for a period in excess of 
sixty days for conviction of a felony shall not be paid such 
compensation for the period beginning on the sixty-first day 
of such incarceration and ending on the day such 
incarceration ends.  In the case of a veteran with service-
connected disability rated at less than 20 percent, he shall 
receive one-half the rate of compensation payable under 
38 U.S.C.A. § 1114(a).

The Board notes that 38 C.F.R. § 3.655 was amended in part 
during this appeal.  68 Fed. Reg. 34,542 (June 10, 2003).  
However, these amendments concern reduction of benefits for 
fugitive felons, and have no relevance to this case, since 
the veteran is not a fugitive.

VA received information that the veteran was incarcerated 
beginning on December 10, 2001, at the Washington County 
Jail, sentenced on January 31, 2002, and transferred to Dodge 
Correctional Institution on February 6, 2002.  A February 
2002 Judgment of Conviction indicates that the veteran was 
convicted on December 10, 2001, of a Felony and sentenced to 
be confined to prison for 25 years followed by a period of 25 
years extended supervision.  The veteran's most recent 
correspondence reflects that he remains incarcerated.

The veteran is in receipt of disability compensation on the 
basis of a service connected disability rating of 10 percent.  
His disability compensation was reduced by half, effective 
February 8, 2002, the 61st day following his incarceration 
for conviction of a felony on December 10, 2001.  The veteran 
has argued that his disability compensation should not be 
reduced because he needs his disability compensation to 
purchase necessities and health care.

Withholding of compensation benefits by VA is required when 
the four criteria provided in the statute are established.  
If the veteran is incarcerated, and the incarceration is in a 
Federal, State, or local penal institution, and the 
incarceration is in excess of 60 days, and the incarceration 
is for conviction of a felony, reduction of the payment of 
veterans' benefits is required by 38 U.S.C.A. § 5313.  The 
statute requires reduction in compensation beginning on the 
61st day of incarceration for conviction of a felony, 
regardless of pending or future appeals, or the financial 
needs of the incarcerated veteran.

The regulation at 38 C.F.R. § 3.665(m) instructs VA to 
restore to a beneficiary any compensation withheld due to 
incarceration, if the conviction for which the veteran was 
incarcerated is later overturned on appeal.  There has been 
no allegation or evidence that the conviction in this case 
has been overturned.

The veteran does not dispute that his circumstances met the 
criteria set by 38 U.S.C.A. § 5313 for application of the 
requirement of reduction of his disability compensations 
benefits.  The veteran has not disputed that he was convicted 
of a felony on December 10, 2001, and that the conviction 
caused him to be incarcerated for 61 days on February 8, 
2002.

The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable, since the facts are not in 
controversy.  The law is dispositive, and VA is not 
authorized to disregard that statute. VA may not continue to 
pay the veteran benefits in excess of the rate prescribed by 
regulation.  The reduction in the veteran's compensation to 
half the rate payment, based on his incarceration for a 
felony, was proper, and the veteran's appeal for restoration 
of his 10 percent rate while incarcerated must be denied.


ORDER

As the reduction of the veteran's disability compensation to 
half the rate of compensation payment under 38 U.S.C. 
§1114(a) due to incarceration for a felony conviction was 
proper, the appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


